


110 HR 2443 IH: Federal Aviation Administration

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2443
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Poe (for himself,
			 Mr. Filner,
			 Mrs. Bono,
			 Mr. Gene Green of Texas,
			 Mr. English of Pennsylvania,
			 Mr. Rothman,
			 Mr. Doyle,
			 Mrs. Gillibrand,
			 Mrs. Capps,
			 Mr. Melancon,
			 Mr. Hill, Mr. Crowley, Mr.
			 Berry, Mr. Abercrombie,
			 and Mr. Capuano) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to suspend the
		  authority of the Administrator of the Federal Aviation Administration to
		  eliminate, consolidate, deconsolidate, colocate, or plan for the consolidation,
		  deconsolidation, inter-facility reorganization, or colocation of, any air
		  traffic control facility and services of the Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Aviation Administration
			 Facility Consolidation Moratorium Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)during previous,
			 successful consolidations and colocations of facilities of the Federal Aviation
			 Administration, the constructive involvement of air traffic controllers and
			 other stakeholders was permitted and was positive and mutually beneficial to
			 the Administration, stakeholders, employees, and the safety and efficiency of
			 the national airspace system;
				(2)the Administration
			 has an obligation to keep members of Congress, the public, airport operators,
			 aviation operators, and other stakeholders informed of potential, planned, or
			 pending efforts of the Administration that could affect the safety of the
			 national airspace system;
				(3)the Administration
			 has failed to appropriately notify such stakeholders with regards to
			 consolidations and colocations of air traffic control facilities, including the
			 terminal radar approach control facilities at Beaumont, Texas, Palm Springs,
			 California, and Lincoln, Nebraska;
				(4)facility
			 consolidation and colocation should be used by the Administration primarily as
			 a means to increase air system safety and efficiency;
				(5)consolidation has been a policy endorsed by
			 the Administration for more than 30 years, with a primary goal of ensuring that
			 consolidation is considered for terminal radar approach control facilities when
			 there is a specific operational need and a cost benefit; and
				(6)air traffic
			 operations should not be consolidated or colocated exclusively to address
			 budgetary concerns.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to impose a
			 moratorium on the consolidation or colocation of air traffic control facilities
			 of the Administration until January of 2009;
				(2)to assure the
			 continued safe operations of air traffic control facilities throughout the
			 national airspace system;
				(3)to assure that
			 consolidation and colocation efforts are done so in a collaborative and
			 cooperative manner with input from all stakeholders, including members of
			 Congress and air traffic controllers; and
				(4)to reinforce the
			 Administration’s 30-year policy of providing primary consideration to
			 facilities whose consolidation would provide a specific operational
			 need.
				3.Suspension of
			 consolidation
			(a)In
			 generalChapter 445 of title
			 49, United States Code, is amended by adding at the end the following:
				
					44518.Realignment
				of Federal Aviation Administration air traffic control facilities and
				servicesThe authority of the
				Federal Aviation Administration to eliminate, consolidate, deconsolidate,
				colocate, execute an inter-facility reorganization of, or plan for the
				consolidation, deconsolidation, inter-facility reorganization, or colocation
				of, any air traffic control facility and services of the Administration is
				suspended until January 1,
				2009.
					.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by adding at
			 the end the following:
				
					
						44518. Realignment of Federal Aviation
				Administration air traffic control facilities and
				services.
					
					.
			
